Citation Nr: 0001808	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a temporary total rating based on the need 
for convalescence following replacement of a nonfunctioning 
penile prosthesis on November 7, 1997.

2.  Entitlement to a temporary total rating based on the need 
for convalescence following exploration of the right groin 
with transection of the ilioinguinal nerve performed on 
January 16, 1996.

3.  Entitlement to an increased rating for post-operative 
residuals of surgery for torsion of the right testicle with 
spermatic cord denervation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
following decisions by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a claim for a compensable disability rating 
for the veteran's service-connected post-operative residuals 
of surgery for torsion of the right testicle with spermatic 
cord denervation.  This matter also comes to the Board 
following RO decisions that denied claims of entitlement to 
temporary total ratings based on the need for convalescence 
following replacement of a nonfunctioning penile prosthesis 
performed on November 7, 1997, and exploration of right groin 
with transection of the ilioinguinal nerve performed on 
January 16, 1996.  By a June 1997 hearing officer decision, 
an increased (10 percent) rating was assigned for the 
veteran's post-operative residuals of surgery for torsion of 
the right testicle with spermatic cord denervation. 

(The issue of an increased rating for the veteran's service-
connected post-operative residuals of surgery for torsion of 
the right testicle with spermatic cord denervation will be 
addressed in the remand that follows this decision.)



FINDINGS OF FACT

1.  Replacement of a nonfunctioning penile prosthesis was not 
required as a result of service-connected disability.

2.  The outpatient release records following the January 16, 
1996, surgery for the veteran's service-connected disability 
do not establish the necessity of convalescence for one month 
or more, or that the veteran had severe postoperative 
residuals, or that the surgery necessitated house 
confinement, or that it necessitated the prohibition of 
regular weight bearing, or that there was immobilization by 
cast. 


CONCLUSIONS OF LAW

1.  The assignment of a temporary total convalescent rating 
under 38 C.F.R. § 4.30 (1999) following surgery performed on 
November 7, 1997, is not warranted.  38 U.S.C.A. §§ 5107, 
7104 (West 1991); 38 C.F.R. § 4.30 (1999). 

2.  The assignment of a temporary total convalescent rating 
under 38 C.F.R. § 4.30 (1999) following surgery performed on 
January 16, 1996, is not warranted.  38 U.S.C.A. §§ 5107, 
7104 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
is entitled to a temporary total rating for convalescence 
following surgeries performed on November 7, 1997, and 
January 16, 1996. 

VA regulations permit the assignment of a temporary total 
disability rating, without regard to other provisions of the 
rating schedule, ". . . when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that . . . treatment of a 
service-connected disability resulted in:  (1) Surgery 
necessitating at least one month of convalescence (Effective 
as to outpatient surgery March 1, 1989.)  (2) Surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  (Effective as to 
outpatient surgery March 1, 1989.) [Or,]  (3) Immobilization 
by cast, without surgery, of one major joint or more.  
(Effective as to outpatient treatment March 10, 1976.)"  38 
C.F.R. § 4.30 (1999).

November 7, 1997, Surgery

First, as to the veteran's claim for a temporary total rating 
based on the need for convalescence following replacement of 
a nonfunctioning penile prosthesis on November 7, 1997, the 
Board finds that this treatment does not satisfy the 
threshold criterion of § 4.30 that treatment must be for a 
service-connected disorder.

Historically the veteran was service-connected for post-
operative residuals of surgery for torsion of a testicle with 
right spermatic cord denervation.  See RO decision entered in 
September 1981.  The Board notes that the RO, in an August 
1986 decision, observed that the veteran claimed to have 
difficulty maintaining an erection.  Similarly, in a February 
1991 decision, it was reported that he had subjective 
complaints of erectile dysfunction.  In December 1991, the RO 
noted that the record showed that the veteran had been 
treated for erectile dysfunction, and in a July 1992 decision 
it was observed that the veteran had implantation of a penile 
prosthesis for impotency secondary to psychiatric medication 
and diabetes.  However, nothing in any of the aforementioned 
decisions, or any other decision, leads the Board to conclude 
that the veteran's service-connected disability was intended 
to include erectile dysfunction.  See RO decisions entered in 
December 1981, April 1982, March 1983, April 1983, June 1983, 
September 1983, March 1984, September 1988, December 1988, 
January 1989, June 1989 (hearing officer decision), December 
1989, September 1991, January 1994, November 1994, February 
1995, April 1996, and June 1997 (hearing officer decision); 
also see Board decisions dated in March 1984, May 1987 and 
November 1990.

Similarly, the Board notes that the record does not include a 
medical opinion that the veteran's underlying erectile 
dysfunction was secondary to his service-connected 
disability.  Specifically, the Board notes that, Robert J. 
Pierce, Jr., M.D., in June 1991 and September 1991 letters, 
notified VA that the veteran had a problem with 
impotency/erectile dysfunction and was having a prosthesis 
implanted in August 1991.  However, neither of these letters, 
nor the pre- and post-operative records surrounding the 
August 1991 surgery, included an opinion that the veteran's 
underlying erectile dysfunction was secondary to service-
connected disability.  See private treatment records dated 
June 1991 to September 1991.  Similarly, VA treatment records 
do not include an opinion that the veteran's underlying 
erectile dysfunction was secondary to his service-connected 
disability.

Accordingly, because § 4.30 requires that the veteran's 
period of convalescence be for a "service-connected 
disability," the Board finds that this claim must be denied.  
38 C.F.R. § 4.30.  In reaching this conclusion, the Board has 
considered the veteran's statements to the RO, as well as his 
testimony at a February 1999 personal hearing before the 
undersigned.  The veteran testified that, as to his November 
1997 operation, that the surgery was not carried out as 
expected because of the five earlier operations for service-
connected disability.  Specifically, he reported that, after 
they had already made one incision in his abdomen, scar 
tissue due to his earlier operations prevented them from 
going any further, and a second incision had to be made under 
his testicle.  The first incision on his abdomen was made at 
approximately the same site as the incision made for his 
earlier nerve entrapment operations.  Following the surgery, 
he experienced a great deal of pain and swelling.  In fact, 
at a follow-up appointment six weeks after the surgery, he 
had to sit on pillows in the car in order to be taken to his 
appointment and, once he got to the hospital, he needed a 
wheelchair to get to his urologist's office.  He continued to 
experience soreness and swelling around the site of the 
abdominal incision.  He also reported that the incision site 
was scaly, had a knot approximately the size of a raisin, 
itched, was tender to touch, and caused him pain.  He 
reported that he experienced increased pain at the scar site 
even with minimal activity, such as walking.  In addition, 
intercourse caused him pain.  The veteran also testified that 
he had been told that pain radiating down his right leg might 
be due to a problem with the inguinal nerve.

The veteran is competent to provide information as to the 
symptoms he experiences.  See King v. Brown, 5 Vet. App. 19, 
21 (1993); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, his belief that 
his November 1997 surgery was to treat a problem that was 
service connected, does not constitute probative evidence.

January 16, 1996, Surgery

Next, as to the veteran's claim for a temporary total rating 
based on the need for convalescence following exploration of 
the right groin with transection of the ilioinguinal nerve 
performed on January 16, 1996, the Board notes that 
outpatient release records show that the veteran presented 
himself for ambulatory surgery (right groin exploration) on 
January 16, 1996.  This procedure was done because of 
complaints of chronic right inguinal pain.  The pre-operative 
diagnosis was right groin pain suspected to be nerve 
entrapment and the post-operative diagnosis was ilioinguinal 
nerve entrapment.  The operation report shows that the 
veteran was given a general anesthetic, and was under 
anesthesia for fifty-five minutes.  The operation lasted 
eighteen minutes, and dense scar tissue with nerve entrapment 
was found at "what appeared to be" the ilioinguinal nerve.  
The ilioinguinal nerve was transected.  January 16, 1996, 
recovery room progress notes indicate that the veteran was 
oriented, was resting quietly, was not dizzy, and did not 
complain of pain.  However, it was also observed that the 
veteran moved about with care.  Additional records show that 
the veteran was stable, was discharged to his home in the 
custody of his wife for rest and relaxation on the same day, 
and was given an appointment to return on January 22, 1996.

The first post-discharge treatment record, dated January 24, 
1996, indicates that the veteran wanted his stitches removed.  
It was noted that he had failed to show for an earlier 
appointment on January 22 because he could not obtain 
transportation.  It was reported that he was otherwise doing 
well and, on examination, had pain at the incision site, but 
no redness or puss.  The staples were removed, the site was 
cleaned, and the incision site was covered with tape.  The 
veteran was instructed to not lift anything that weighed more 
than ten pounds, continue with limited activity, and continue 
with his medication--Vicodin.  Subsequently prepared 
treatment records show that the veteran either canceled, or 
failed to show, for a number of follow-up examinations over 
the next two months, twice in February and twice in March.  A 
June 1996 treatment record shows that the veteran had 
satisfactory post-operative results.

The veteran and his wife testified at a personal hearing at 
the RO in May 1997.  The veteran testified that, in 
approximately 1994, he had his right testicle removed, but 
required surgery in 1996 due to nerve entrapment.  He next 
reported that his physician had told him that he would need 
six weeks of reduced activity to recover from his surgery.  
In addition, he testified that post-operatively he had 
chronic pain which was aggravated by standing or lifting, 
and, except for going to the bathroom, he stayed off of his 
feet.  Lastly, the veteran testified that he had had regular 
follow-up care at a VA medical center (VAMC) in Salisbury 
since his operation in 1996, and that he did not see any 
improvement since his 1996 operation.  He said that he 
continued taking pain medication, that he was not working, 
and that he could not perform household chores. 

Moreover, the veteran and his wife both testified that, in a 
follow-up consultation with the veteran's surgeon in 
approximately February 1997, the surgeon told them that he 
did not know if the surgery would stop the veteran's pain, 
but, surgically, nothing more could be done for the veteran.  
They were also told that the veteran would take six to eight 
weeks to recover from his surgery. 

The veteran's wife testified that it was in excess of six 
weeks before the veteran got back to his normal routine 
following his surgery.  She said that the veteran was not 
able to look for work during this period, and that she had to 
wait on him "hand and foot," including helping him get to 
the bathroom.  She also indicated that the veteran was, more 
or less, confined to the house for approximately six to eight 
weeks following the surgery.  She testified that the veteran 
was always in pain.  Lastly, she said that the pain 
associated with the veteran's service-connected disability 
interfered with their sex life. 

The veteran and his wife testified at a personal hearing 
before the undersigned at the RO in February 1999.  The 
veteran testified that, as to his January 1996 surgery for 
nerve entrapment, he missed his first follow-up appointment 
in approximately March or April 1996 because of severe pain.  
Thereafter, the next available appointment, at a time he felt 
up to seeing the doctor, was not until approximately June 
1996.  He also testified that, at a June 1996 appointment, he 
was released to full activity.  He reported that, from 
January 1996 to June 1996, he was unable to do anything.  
Moreover, he reported that his post-operative scar was 
approximately three or four inches long and that it hurt when 
he sneezed.  In addition, the veteran testified that it took 
him longer to heal from his surgery because he was forty-
seven years old and a diabetic.  He also testified that a 
neurologist at the VAMC in Salisbury told him that he would 
needed six to eight weeks to recover from the operation.  He 
also reported that he had not seen this physician since his 
operation because he was thereafter referred to a urologist.  
He next testified that his post-operative pain following the 
1996 operation was greater than after his four earlier 
operations.  

Next, the veteran's wife testified that, following the 
veteran's January 1996 surgery, she had to help him walk and 
prepare his meals.  She also reported that the veteran had to 
walk very slowly and did not eat much during the time he was 
recovering.

Evidence has been presented showing that the veteran 
underwent treatment for his service-connected disability in 
January 1996.  Specifically, surgery in the form of a groin 
exploration, secondary to right groin pain, with transection 
of the ilioinguinal nerve was performed.  This treatment 
satisfies the threshold criterion of § 4.30 that treatment 
must be for a service-connected disorder.  However, evidence 
has not been received that shows that the veteran had post-
operative problems necessitating at least one month of 
convalescence. 

First, as alluded to above, while the veteran and his wife 
testified that the veteran required six to eight weeks of 
reduced activity following the veteran's surgery, the 
provisions of § 4.30 clearly state that the enumerated 
complications for which a temporary total rating may be 
granted must be "established by report at hospital discharge 
. . . or outpatient release."  § 4.30.  Whether the treatment 
involved surgery necessitating one or more months of 
convalescence, 38 C.F.R. § 4.30(a)(1) (1999), surgery with 
severe residuals, surgery necessitating house confinement, 
surgery necessitating the prohibition of regular weight 
bearing, 38 C.F.R. § 4.30(a)(2) (1999), or immobilization by 
cast of one or more major joints, 38 C.F.R. § 4.30 (a)(3) 
(1999), qualification for the § 4.30 benefit must be 
established by a certain kind of evidence--a report at 
hospital discharge or outpatient release.

In the veteran's case, the outpatient release records show 
that the veteran, following surgery, was oriented, rested 
quietly, and was not dizzy.  It also shows that he did not 
complain of pain.  However, it was reported that the veteran 
moved about with care.  Additional notes show that the 
veteran was stable, that he was discharged to his home in the 
custody of his wife for rest and relaxation on the same day, 
and was given an appointment to return on January 22, 1996.  
There was no restriction against weight bearing, no 
requirement to use a wheelchair or crutches, no instruction 
to convalesce for at least a month, no requirement to remain 
confined at home, and no immobilization by a cast.  
Additionally, no severe residuals of the surgery were 
identified.  

Although it might be argued that the records prepared 
following the veteran's release from treatment on January 16, 
1996, show that he eventually had to limit his activity, this 
was not established by "report at hospital discharge...or 
outpatient release," see § 4.30, and moreover did not 
demonstrate the need for convalescence for at least a month.  
While a January 24, 1996, record shows that the veteran had 
pain at the incision site and was instructed not to lift 
anything that weighed more than ten pounds, as well as to 
continue with limited activity, he was otherwise doing well, 
the incision site was not red and there was no puss.  
Therefore, there was no indication that the veteran had 
"severe" residuals as contemplated by the use of this term in 
§ 4.30(a)(2).  The examples given in § 4.30(a)(2) of "severe 
postoperative residuals" contemplates problems that adversely 
affect the resumption of day-to-day activity.  There was no 
indication that the wound site, following the exploration and 
transection of the ilioinguinal nerve, was of this severity; 
as already noted, the only discharge instruction was to rest 
and relax at home and appear for an examination on January 
22, 1996.  Moreover, while the veteran was told on January 
24, 1996, to continue with "limited activity" and the 
veteran and his wife reported that they were told that the 
veteran's activity would be limited following surgery, this 
is not the same as requiring at least a month of 
convalescence.  Moreover, the only other post-operative 
record that thereafter discussed the veteran's condition, 
following his January 1996 surgery, shows that he had 
satisfactory post-operative results.  See VA treatment record 
dated in June 1996. 

Although the veteran and his wife argue that the veteran 
required six to eight weeks of convalescence following the 
veteran's surgery, the medical evidence does not reveal the 
need for such convalescence.  See King, supra; Moray, supra; 
Grottveit, supra; Espiritu, supra; Caldwell, supra.  
Accordingly, since it has not been established by a report at 
outpatient release that the exploration of the right groin 
with transection of the ilioinguinal nerve resulted in any of 
the problems identified in § 4.30(a), the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
Therefore, a temporary total rating based on the need for 
convalescence following exploration of right groin with 
transection of the ilioinguinal nerve performed on January 
16, 1996, is denied.  38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total rating based on the need for 
convalescence following replacement of a nonfunctioning 
penile prosthesis on November 7, 1997, is denied.

Entitlement to a temporary total rating based on the need for 
convalescence following exploration of the right groin with 
transection of the ilioinguinal nerve performed on January 
16, 1996, is denied.


REMAND

Turning to the issue of entitlement to an increased rating 
for the service-connected post-operative residuals of surgery 
for torsion of right testicle with spermatic cord 
denervation, the Board notes that governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green 
v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); 38 C.F.R. § 3.326 (1999).  However, a review of the 
record on appeal reveals that the veteran was last examined 
by VA in May 1986.  Therefore, a remand for a VA examination 
to ascertain the degree of impairment is required, especially 
since he has undergone surgery since that time and has 
recently reported a worsening of the symptoms due to his 
service-connected disability.  Id.

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  38 C.F.R. 
§ 3.159 (1999).

2.  The veteran should be scheduled for 
VA neurological and urological 
evaluations.  The examiners should review 
the claims file, examine the veteran, and 
provide findings that take into account 
all functional impairments due solely to 
his post-operative residuals of surgery 
for torsion of right testicle with 
spermatic cord denervation.  The 
examiners should identify each functional 
debility legitimately experienced by the 
veteran.  Additionally, the examiners 
should indicate whether any service-
connected surgical scar is superficial, 
poorly nourished, with repeated 
ulceration, or is tender and painful on 
objective demonstration.  

3.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the precepts 
of Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) regarding the assignment of 
separate ratings for separate 
manifestations of service-connected 
disability.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claim's folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


